Title: From Thomas Jefferson to John Wayles Eppes, 23 October 1821
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Poplar Forest
Oct. 23. 1821.
I receive here your favor of the 15th and am glad you approve of the course proposed for Francis to confine his pursuits to the important sciences exclusively. he may in the present year make such progress in them as to be able to pursue them  to advantage thereafter by himself. and if he can,  for some years avoid the error of premature marriage, he has still time to make himself eminent in the course of life he may chuse I have not for fear that he needs the stimulus of a diploma to excite him to studying. I have at all times, as well while with  as on his visits to Monticello, found him very assiduous as he studies, and sensible he has no time to lose. I regretted equally with yourself that we missed the pleasure of seeing you as you past this place in going to & returning from the springs. Martha was with me and would have participated on in the gratification: for I join you in sentiment that the decays of the body do not reach the affections of the mind on  trans the oldest of these are the sweetest. ours  began with your birth and have been strengthened through life by endearing incident. political condolances however had little share in the motives of regret for the loss of your aunt. I am weaned from Politics and know so little of what passes in that field, as to be incapable of judging, whether   there are going on soundly or sorely. I hear indeed from others things of : of the adoption by republicans of the federal  Congress go to every thing which  general  of the states and that all the special limit meant nothing, of bank and bankrupt laws, of a navy roaming over the ocean to pick quarrels and engender wars, of ordinary expences exceeding the ordinary revenue and of the prospect of a perpetuation of the public debt; errors however which proceed from Congress or President do not alarm me much. because subject to election at short periods, when they get far enough wrong to arrouse the people, the floors of the Capital and Government house will be swept as in 1800. and repeopled with other tenants, of corrector principles it is the Judiciary I fear. independant as they feel themselves of the nation and all it’s authorities. they already openly avow the daring and impudent principle of consolidation & arrogate to themselves the authority of ultimately construing the constitution for all the other departments and for the nation itself. it is that body which is to  sap the independance of the states, to generalize first and then to monarchise the federal authority. the Cohens decision, that insult to human reason, goes fully to Consolidation. let them be appointed for the Senatorial term of 6 years reappointable by the President with the approbation of both houses. their official doctrines will then be reviewed every six years their conduct undergo the ordeal of debate and if they pass examination, they will have heard strictures and criticisms warning them to keep straight. but who are we to have next? if these things have grown up under the administration Presidents whose every fibre was honor & republicanism, what are we to expect from the selfish morals and  policies of the East? for the exclusion of all South of the Potomac and Ohio was sealed by the Missouri confederacy of which this was the real object. it was a project of federalism, which finding it’s resurrection with the same body desperate devised this decoy to draw off the weak and the wicked from the republican ranks. they have succeeded. the East is replaced in the saddle of government, and the middle states are to be the cattle yoked to their ear. these important states, who hold the balance of the Union, from being the head of an honest majority make themselves the tail of a government of Egoism, of which place and plunder will be the ruling principle. my hope and confidence however is that the good sense of their people will soon percieve that they have been duped to become the catspaws of cunninger associates, and that they will retrace their steps back to their honester brethren of the South and West.I am too old to begin any serious work. it had always been my intention to commit to writing some notes and explanations of particular and leading transactions which history should know. but in parting with my library to Congress, I parted with my whole collection of newspapers, journals, state papers, documents Etc without the aid of which I have been afraid to trust my memory. if you can lend me the collection mentioned in your letter for a winter or two, I will immediately proceed to do what I think most material. if you can spare them, I will send a cart for them and return them in the same way, but with an injunction that the knolege of this shall remain with you and myself only, not willing to be understood as writing any thing.I tender sincere prayers for your health & happiness.Th: Jefferson